  Case 19-01200       Doc 27     Filed 04/16/19 Entered 04/16/19 12:56:45           Desc Main
                                   Document     Page 1 of 5


                    IN THE UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

IN RE:                                       )
                                             )       CASE NO. 19 B 01200
Jamila A King,                               )       HON. TIMOTHY A. BARNES
                                             )       CHAPTER 13
         DEBTOR.                             )

                                    NOTICE OF MOTION

To:      Trustee Marilyn O Marshall, 224 South Michigan Ave. Suite 800, Chicago, IL 60604;

See Attached Service List.

Please take notice that on April 18, 2019, at 9:30 a.m., I shall appear before the Honorable
Timothy A. Barnes in Courtroom 744 in the Federal Dirksen Building, 219 S. Dearborn Street,
Chicago, Illinois and present the attached motion and you may appear if you so choose.

                                    PROOF OF SERVICE

       The undersigned, an attorney, certifies that he transmitted a copy of this notice and the
attached motion to the above-named creditor and also to the attached service list via regular U.S.
Mail with postage prepaid from the mailbox located at 20 S. Clark Street, Chicago, IL 60603 on
April 16, 2019.



_____/s/ Alexander Nohr____
     Attorney for Debtor
The Semrad Law Firm, LLC
20 S. Clark Street, 28th Floor
Chicago, IL 60603
                  Case
Label Matrix for local    19-01200
                       noticing      Doc 27 Exeter
                                              Filed   04/16/19
                                                   Finance           Entered
                                                           LLC, c/o AIS Portfolio04/16/19
                                                                                  Servic  12:56:45       Desc Main
                                                                                             NAVIENT SOLUTIONS,LLC ON BEHALF OF DEPT OF E
0752-1                                           Document           Page
                                            4515 N Santa Fe Ave. Dept. APS  2  of 5          PO BOX 9635
Case 19-01200                                 Oklahoma City, OK 73118-7901                      WILKES BARRE, PA 18773-9635
Northern District of Illinois
Eastern Division
Tue Apr 16 12:45:34 CDT 2019
PRA Receivables Management, LLC               U.S. Bankruptcy Court                             ALIGNCUMULUS
PO Box 41021                                  Eastern Division                                  325 W Huron St #300
Norfolk, VA 23541-1021                        219 S Dearborn                                    Chicago, IL 60654-9132
                                              7th Floor
                                              Chicago, IL 60604-1702

ATI Physical Therapy                          Advocate Medical Group - Billing                  AmeriCash Loans, L.L.C.
790 Remington Blvd                            29368 Network Place                               P.O. Box 1728
Bolingbrook, IL 60440-4909                    Chicago, IL 60673-1293                            Des Plaines, IL 60017-1728



Americash                                     Ann & Robert Lurie Children’s Hospital            Brandon S. Lefkowitz
1726 W Jefferson St                           PO Box 4066                                       29777 Telegraph Rd
Joliet, IL 60435-6741                         Carol Stream, IL 60197-4066                       Suite 2440
                                                                                                Southfield, MI 48034-7667


CAPITAL ONE                                   CAPITALONE                                        CONVERGENT OUTSOURCING
P O Box 30253                                 c/o Pollack & Rosen, P.C                          10750 HAMMERLY BLVD #200
Salt Lake City, UT 84130-0253                 1825 Barrett Lakes Blvd Suite 510                 Houston, TX 77043-2317
                                              Kennesaw, GA 30144-7519


Cash City Loans                               Chrysler Capital                                  DEPT OF ED/NAVIENT
5603 W 79th Street Unit B                     c/o: C T Corporation System                       PO BOX 9635
Burbank IL 60459-3229                         208 S Lasalle St, Suite 814                       WILKES BARRE, PA 18773-9635
                                              Chicago, IL 60604-1101


Discover Bank                                 ENHANCED RECOVERY CO L                            Exeter Finance LLC
Discover Products Inc                         8014 BAYBERRY RD                                  4515 N Santa Fe Ave Dept APS
PO Box 3025                                   JACKSONVILLE, FL 32256-7412                       Oklahoma City, OK 73118-7901
New Albany, OH 43054-3025


Exeter Finance LLC                            Exeter Finance LLC c/o AIS Portfolio Service      HYUNDAI CAPITAL AMERIC
AIS Portfolio Services, LP                    4515 N Santa Fe Ave. Dept. APS                    10550 TALBERT AVE
4515 N Santa Fe Ave. Dept. APS                Oklahoma City, OK 73118-7901                      FOUNTAIN VALLEY, CA 92708-6032
Oklahoma City, OK 73118-7901


Illinois Lending                              Illinois Title Loans                              Money Messiah
1990 E Algonquin Rd Ste 180                   2734 N. Western                                   203 NE Front
Schaumburg, IL 60173-4164                     Chicago, IL 60647-6716                            STE 101
                                                                                                Milford, DE 19963-1431


NPRTO Illinois, LLC                           Navient Solutions, LLC. on behalf of              Progressive Leasing
256 West Data Drive                           Department of Education Loan Services             256 West Data Drive
Draper, UT 84020-2315                         PO BOX 9635                                       Draper, UT 84020-2315
                                              Wilkes-Barre, PA 18773-9635
Rushmore Financial Case 19-01200          Doc 27 Santander
                                                   Filed 04/16/19         Entered 04/16/19 12:56:45
                                                           Consumer USA Inc.                             DescCORRESPONDENCE
                                                                                              (p)SPRINT NEXTEL   Main
PO Box 283                                            Document
                                                 an Illinois corporation Page  3 of 5         ATTN BANKRUPTCY DEPT
Flandreau, SD 57028-0283                             d/b/a Chrysler Capital                               PO BOX 7949
                                                     PO Box 961275                                        OVERLAND PARK KS 66207-0949
                                                     Fort Worth, TX 76161-0275

Synchrony Bank                                       TARGET/TD                                            TD BANK USA, N.A.
c/o PRA Receivables Management, LLC                  PO BOX 673                                           C O WEINSTEIN & RILEY, PS
PO Box 41021                                         MINNEAPOLIS, MN 55440-0673                           2001 WESTERN AVENUE, STE 400
Norfolk, VA 23541-1021                                                                                    SEATTLE, WA 98121-3132


TD BANK USA/TARGETCRED                               Verizon                                              Verizon Wireless - Bankruptcy
PO Box 660170                                        by American InfoSource as agent                      500 Technology Dr
Dallas, TX 75266-0170                                4515 N Santa Fe Ave                                  Saint Charles, MO 63304-2225
                                                     Oklahoma City, OK 73118-7901


Jamila A King                                        Marilyn O Marshall                                   Mitchell Shanks
3517 W 79th St                                       224 South Michigan Ste 800                           The Semrad Law Firm, LLC
Chicago, IL 60652-1429                               Chicago, IL 60604-2503                               20 S. Clark Street, 28th floor
                                                                                                          Chicago, IL 60603-1811


Patrick S Layng
Office of the U.S. Trustee, Region 11
219 S Dearborn St
Room 873
Chicago, IL 60604-2027



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Sprint Corp                                          End of Label Matrix
Attention Bankruptcy                                 Mailable recipients    42
PO Box 7949                                          Bypassed recipients     0
Overland Park, KS 66207-0949                         Total                  42
  Case 19-01200        Doc 27     Filed 04/16/19 Entered 04/16/19 12:56:45           Desc Main
                                    Document     Page 4 of 5


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE:                                         )
                                               )        CASE NO. 19 B 01200
Jamila A King,                                 )        HON. TIMOTHY A. BARNES
                                               )        CHAPTER 13
         DEBTOR.                               )

                          MOTION TO VACATE PAYROLL ORDER

       NOW COMES the Debtor, Jamila A King, by and through Debtor’s attorneys, The
Semrad Law Firm, LLC, and hereby moves this Honorable Court to vacate the Order for Payroll
Control entered on January 17, 2019. Debtor states the following:

         1.    Debtor respectfully requests this motion be heard on shortened notice.

         2.    That this Court has jurisdiction over this proceeding pursuant to 28 U.S.C

               §§1334 & 157. This is a core proceeding pursuant to 28 U.S.C. §157.

         3.    On January 15, 2019, the Debtor filed the above captioned voluntary petition

               for relief under Chapter 13 of the United States Bankruptcy Code.

         4.    On January 17, 2019, this Honorable Court entered and Order directing Debtor,

               Jamila A King’s employer to deduct $1,090.00 each month from Debtor’s

               paychecks for Chapter 13 Trustee Plan payments.

         5.    Debtor wishes to make the plan payments on her own and thus Debtor wishes to

               vacate the order for payroll control.

         6.    That the foregoing constitutes sufficient grounds for this Court to enter an

               Order vacating the Order for Payroll Control entered on January 17, 2019.

         WHEREFORE, Jamila A King, Debtor, respectfully requests this Honorable Court enter

an Order vacating the Order for Payroll Control at docket entry number 12, and for such other

and further relief as this Court deems fair and just.
  Case 19-01200       Doc 27     Filed 04/16/19 Entered 04/16/19 12:56:45   Desc Main
                                   Document     Page 5 of 5




Respectfully submitted,


__/s/ Alexander Nohr__
Attorney for the Debtors

The Semrad Law Firm, LLC
20 S. Clark Street, 28th Floor
Chicago, IL 60603
 (312) 913-0625
